Citation Nr: 0823342	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  07-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostate cancer.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for urinary 
incontinence, as secondary to prostate cancer.

4.  Entitlement to service connection for scar tissue, as 
secondary to prostate cancer.

5.  Entitlement to service connection for memory loss, as 
secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2007).

The issue of entitlement to service connection for memory 
loss, as secondary to prostate cancer, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied 
entitlement to service connection for prostate cancer; the 
veteran did not appeal.

2.  The evidence received since the November 2002 rating 
decision relates to the unestablished fact of whether the 
veteran was exposed to herbicides during service.

3.  The veteran served in Korea from November 1967 to 
December 1968.  His service included travelling to the 
demilitarized zone, where he was exposed to herbicides.

4.  Prostate cancer was diagnosed in October 1993 and is 
presumed to have been incurred in service.

5.  There is a relationship between the veteran's bladder 
incontinence and his prostate cancer.

6.  There is a relationship between the veteran's residual 
scar tissue of the pubic area and his prostate cancer.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the 
veteran's claim of entitlement to service connection for 
prostate cancer is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  Prostate cancer is presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Urinary incontinence is proximately due to, or the result 
of, a service-connected disease.  38 C.F.R. § 3.310(a) 
(2007).

4.  A scar of the pubic area is proximately due to, or the 
result of, a service-connected disease.  38 C.F.R. § 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Given the fully 
favorable decision discussed herein, any deficiency in the 
notice or assistance provided to the veteran is harmless 
error.


Prostate Cancer

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).

The veteran contends that he was exposed to herbicides while 
stationed in Korea.  As for exposure to herbicides outside of 
Vietnam, VA has information regarding Agent Orange used in 
Korea along the demilitarized zone (DMZ).

The United States Department of Defense has confirmed that 
Agent Orange was used from April 1968 through July 1969 along 
the DMZ.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had elements in the affected area at the time 
Agent Orange was being used.  The Veterans Benefits 
Administration (VBA) provided guidance in May 2003 concerning 
claims for diseases based on exposure to herbicide agents 
used in Korea during the Vietnam era.  VBA advised that 
information obtained through the Department of Defense 
disclosed that herbicide agents were used in Korea along the 
DMZ, and in particular for the period from April 1968 through 
July 1969.  Based on these facts, VBA advised that claims for 
veterans who served in Korea during this period should be 
developed for such exposure, and that if a veteran was so 
exposed, the presumptions found in 38 C.F.R. § 3.309(e) would 
apply.

The veteran's service personnel records indicate he was 
stationed in Korea from November 1967 to December 1968.  He 
worked as an engine power train repairman and power general 
equipment repairman and served with the Co. C 335th 
Maintenance Battalion.  His DD Form 214 indicates he was a 
vehicle repairman in service.

October 1993 private treatment records show the veteran was 
diagnosed with adenocarcinoma of the prostate.

A March 2002 response from the National Personnel Records 
Center (NPRC) indicated that there were no records of the 
veteran having been exposed to herbicides.

In September 2005 written statements, the veteran indicated 
that while stationed in Korea, his battalion performed 
maintenance for several different companies.  One was Camp 
Casey, located on the DMZ.  He went there at least twice a 
month.

In an April 2006 reply, the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR) indicated that it 
reviewed the 1967-1968 unit histories submitted by the 335th 
Maintenance Battalion.  The unit was located at Camp Jonathan 
Williams, which was located approximately 16.74 miles from 
the DMZ on the 38th parallel in South Korea.  In the first 
few months of 1968, the unit was directly involved with the 
Direct Support buildup period after the capture of the naval 
intelligence ship "Pueblo."  This included field exercises 
for an extended period of time.  According to military 
records, herbicides were used in Korea between 1967 and 1969.  
The herbicides were used along the southern boundary of the 
DMZ.  Agent Orange was used from April to August 1968.

In his May 2006 notice of disagreement, the veteran indicated 
that while he was not directly assigned to one of the units 
listed in the accepted area, he was along the DMZ on many 
occasions supporting the units listed.  The unit he was 
assigned to was using Agent Orange the entire time he was 
assigned.

In September 2006, the veteran testified before a hearing 
officer at the RO.  He stated that his unit supported the 
units that were located on the DMZ.  They repaired generators 
and track vehicles.  The generators were located at the guard 
towers.  If they could not be repaired on site, the 
generators were brought back to the unit.  He indicated that 
he spent time at both Camp Casey and Camp McIntire.  At the 
DMZ, the veteran saw the bridge and saw North Koreans.

In an August 2007 reply from USASCRUR, the veteran's unit was 
noted to have provided direct support maintenance for 
ordinance vehicles, signal equipment, and engineer equipment 
to Eighth Army units in their respective areas throughout 
South Korea.  In 1968, after the naval intelligence ship 
"Pueblo" was captured by the North Koreans, field exercises 
with deployment were a common site along with weekly alerts 
day or night.

March 2008 correspondence indicates the USASCRUR and U.S. 
Army and Joint Services Records Research Center (JSRRC) could 
not verify whether the veteran's unit's area of 
responsibility included the DMZ because such information is 
not contained in unit histories.

In June 2008, the veteran testified before the undersigned.  
His representative indicated that he provided support to 
units that were stationed along the DMZ.  He indicated that 
he travelled to Camp Casey, sometimes for as long as a week.  
While in Korea, the veteran worked as a heavy equipment 
repairman and went out into the field to repair vehicles and 
generators that had broken down.  If they could not be fixed 
in the field, they would bring them back to the compound.  He 
remembered going to the DMZ.  He remembered the guard towers 
and looking across the bridge.  He saw a North Korean.

The Board notes that the veteran's claim was previously 
denied by a rating decision dated in November 2002.  The 
veteran did not appeal this decision, and it became final.  
Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Since the November 2002 rating decision, evidence has been 
added to the claims file showing the veteran served in a unit 
in Korea that was within 17 miles of the DMZ.  He also 
submitted personal testimony indicating that he provided 
support to units stationed along the DMZ.  Such evidence is 
new and material, since it had not been of record at the time 
of the prior decision and relates directly to the 
unestablished fact of whether the veteran was exposed to 
herbicides while in service.  Thus, the veteran's claim is 
reopened.

In addition, the Board finds that the evidence supports that 
the veteran was exposed to herbicide agents in service.  He 
has testified that he was part of a unit that provided 
support to the units that were located on the DMZ and for 
which herbicide exposure is presumed.  The Board finds the 
veteran's testimony credible that he travelled to the DMZ and 
also finds his testimony credible that he supported the units 
that are associated with herbicide exposure.  The JSRRC and 
USASCRUR were able to determine that the veteran's unit was 
stationed about 17 miles away from the DMZ.  In addition, the 
USASCRUR verified that the veteran's unit provided support to 
other units stationed in South Korea at that time.  The JSRRC 
indicated later that it was unable to determine if the unit's 
responsibilities included service near the DMZ.

However, the veteran testified in June 2008 that he travelled 
to the DMZ on more than one occasion as a result of his 
service.  He described the DMZ, the guard towers, the bridge, 
and having seen North Koreans.  The Board finds the veteran's 
testimony credible.  Therefore, we find that he was exposed 
to herbicides in his work supporting units that are presumed 
to have been exposed.  Thus, the Board finds that service 
connection is warranted for prostate cancer.  38 C.F.R. 
§§ 3.307, 3.309.


Urinary Incontinence and Scar Tissue

The veteran has contended that he has urinary incontinence 
and painful scar tissue that are due to his prostate cancer.  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, changes were 
made to this regulation.  However, since the veteran's claim 
was submitted prior to that date, the Board will apply the 
version of the regulation in effect prior to October 10, 
2006, which version favors the veteran.

November 1993 and March 1996 private treatment records show 
the veteran experienced some bladder incontinence since his 
radical prostatectomy in November 1993.

In August 2007, the veteran underwent VA examination.  He 
complained of incontinence and wore pads for 14 years.  He 
wore one during the day and one at night.  He had 
uncontrolled dribbling with any pressure including standing 
from a sitting position.  He reported that one year ago, he 
had discharge from the lower end of his prostatectomy scar.  
He received antibiotics and discharge improved.  The scar was 
uncomfortable, and he had scar tissue removed since the 
original surgery.  After the prostatectomy, when he would 
urinate, urine would spray out of the scar.  The scar tissue 
was removed, and the urinary condition improved.  The veteran 
reported no further problems with the scar.

On examination, there was a hypopigmented scar from the 
umbilicus to the pubic area.  It was depressed.  There was no 
discharge or pain on palpation.  There was mild adherence to 
underlying tissue.  The texture was slightly irregular.  The 
scar was not unstable.  It was deep.  There was no 
inflammation, edema, or keloid formation.  There was mild 
induration and flexibility of skin in the area of the scar in 
entire length and width, greater at the distal end near the 
pubic area.  There was no limitation of motion or limitation 
of function caused by the scar.

Based on the grant of service connection and the evidence 
showing the veteran suffered from bladder incontinence 
following surgery for this disability, service connection for 
that disability is granted on a secondary basis.  38 C.F.R. 
§ 3.310.  In addition, examination shows the veteran has a 
residual scar of the pubic area from his 1993 prostatectomy.  
This scar, although not shown to be painful, warrants service 
connection as well.  Such is granted.  38 C.F.R. § 3.310.


ORDER

Service connection for prostate cancer is granted.

Service connection for bladder incontinence is granted.

Service connection for a scar of the pubic area is granted.


REMAND

The veteran has also contended that he has memory loss that 
is due to his prostate cancer.  The veteran has not been 
afforded an examination as to this issue, and the record is 
inadequate for the Board to render a decision.  In light of 
the grant of service connection for prostate cancer, 
indicated above, the Board finds that a remand for an 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for an examination to 
assess whether he has memory loss.  If so, 
the examiner should provide an opinion as 
to whether it is less likely than not 
(i.e., less than a 50 percent 
probability), at least as likely as not 
(i.e., a 50-50 probability), or more 
likely than not (i.e., more than a 50 
percent probability), that the veteran's 
memory loss is related to his service-
connected prostate cancer.  The claims 
file should be reviewed, and a rationale 
should be provided for all opinions given.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


